
	
		I
		111th CONGRESS
		2d Session
		H. R. 6531
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Garrett of New
			 Jersey (for himself, Mr. King of New
			 York, and Ms.
			 Ros-Lehtinen) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Investor Protection Act of 1970
		  to determine a customer’s net equity based on the customer’s last statement, to
		  prohibit certain recoveries, to change how trustees are appointed, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equitable Treatment of Investors Act.
		2.Securities
			 Investor Protection Act of 1970 amendments
			(a)Net equity based
			 on last statementSection
			 16(11) of the Securities Investor Protection Act of 1970 (15 U.S.C. 78lll(11))
			 is amended to read as follows:
				
					(11)Net
				equity
						(A)In
				generalThe term net
				equity means the dollar amount of the account or accounts of a customer,
				to be determined by—
							(i)calculating the
				sum which would have been owed by the debtor to such customer if the debtor had
				liquidated, by sale or purchase on the filing date—
								(I)all securities
				positions of such customer (other than customer name securities reclaimed by
				such customer); and
								(II)all positions in
				futures contracts and options on futures contracts held in a portfolio
				margining account carried as a securities account pursuant to a portfolio
				margining program approved by the Commission, including all property
				collateralizing such positions, to the extent that such property is not
				otherwise included herein; minus
								(ii)any indebtedness
				of such customer to the debtor on the filing date; plus
							(iii)any payment by
				such customer of such indebtedness to the debtor which is made with the
				approval of the trustee and within such period as the trustee may determine
				(but in no event more than sixty days after the publication of notice under
				section 8(a)).
							(B)Treatment of
				certain commodity futures contractsA claim for a commodity futures contract
				received, acquired, or held in a portfolio margining account pursuant to a
				portfolio margining program approved by the Commission or a claim for a
				security futures contract, shall be deemed to be a claim with respect to such
				contract as of the filing date, and such claim shall be treated as a claim for
				cash.
						(C)Treatment of
				accounts held by a customer in separate capacitiesIn determining
				net equity under this paragraph, accounts held by a customer in separate
				capacities shall be deemed to be accounts of separate customers.
						(D)Reliance on
				final customer statement
							(i)In
				generalIn determining net equity under this paragraph, the
				positions, options, and contracts of a customer held by the debtor, and any
				indebtedness of the customer to the debtor, shall be determined based
				on—
								(I)the information
				contained in the last statement received by the customer from the debtor before
				the filing date; and
								(II)any additional
				specific confirmations of the customer’s positions, options, contracts, or
				indebtedness received after such last statement but before the filing
				date.
								(ii)Fraud
				exceptionThe provisions of this subparagraph shall not apply to
				any customer that—
								(I)knew the debtor
				was involved in fraudulent activity with respect to any customer of the debtor;
				or
								(II)was a person
				that—
									(aa)was, or was
				required to be, registered with the Securities and Exchange Commission under
				the securities laws (as such term is defined under section 3(a) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78c(a)));
									(bb)knew, or should have known, that the debtor
				was involved in fraudulent activity with respect to any customer of the debtor;
				and
									(cc)did not notify SIPC, the Commission, or law
				enforcement personnel that the debtor was involved in such fraudulent
				activity.
									.
			(b)Prohibition on
			 certain recoveriesSection 8
			 of the Securities Investor Protection Act of 1970 (15 U.S.C. 78fff–2) is
			 amended by adding at the end the following new subsection:
				
					(g)Prohibition on
				certain recoveriesNotwithstanding any other provision of this
				Act, a trustee may not recover any property transferred by the debtor to a
				customer before the filing date unless, at the time of such transfer, such
				customer—
						(1)knew the debtor
				was involved in fraudulent activity with respect to any customer of the debtor;
				or
						(2)was a person
				that—
							(A)was, or was required to be, registered with
				the Securities and Exchange Commission under the securities laws (as such term
				is defined under section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78c(a)));
							(B)knew, or should have known, that the debtor
				was involved in fraudulent activity with respect to any customer of the debtor;
				and
							(C)did not notify SIPC, the Commission, or law
				enforcement personnel that the debtor was involved in such fraudulent
				activity.
							.
			(c)Appointment of
			 trustees
				(1)In
			 generalSection 5(b)(3) of the Securities Investor Protection Act
			 of 1970 (15 U.S.C. 78eee(b)(3)) is amended to read as follows:
					
						(3)Appointment of
				trustee and attorney
							(A)In
				generalIf the court issues a
				protective decree under paragraph (1), such court shall forthwith appoint, as
				trustee for the liquidation of the business of the debtor and as attorney for
				the trustee, such persons as the court determines best fit to serve as trustee
				and as attorney from among the persons selected by the Commission pursuant to
				subparagraph (B). The persons appointed as trustee and as attorney for the
				trustee may be associated with the same firm.
							(B)Commission
				CandidatesWith respect to a debtor and upon the court issuing a
				protective decree under paragraph (1), the Commission shall forthwith provide
				the court with a list of candidates for the position of trustee and attorney
				for the trustee for such debtor.
							(C)Disinterest
				requirementNo person may be
				appointed to serve as trustee or attorney for the trustee if such person is not
				disinterested within the meaning of paragraph (6), except that for any
				specified purpose other than to represent a trustee in conducting a liquidation
				proceeding, the trustee may, with the approval of SIPC and the court, employ an
				attorney who is not disinterested.
							(D)QualificationA trustee appointed under this paragraph
				shall qualify by filing a bond in the manner prescribed by section 322 of title
				11, United States
				Code.
							.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect with respect to trustees and attorneys
			 appointed after the date of the enactment of this Act.
				3.Effective
			 dateExcept as provided under
			 section 2(c)(2), the amendments made by section 2 shall take effect with
			 respect to a liquidation proceeding under the Securities Investor Protection
			 Act of 1970 that—
			(1)was in progress on
			 the date of the enactment of this Act; or
			(2)is initiated after
			 the date of the enactment of this Act.
			
